Citation Nr: 0818189	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to August 12, 2004 
for the grant of service connection for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965 and on active duty for training (ACDUTRA) with 
the National Guard from April 1960 to October 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO, inter 
alia, granted service connection for diabetes mellitus and 
assigned an initial 20 percent disability rating, effective 
August 12, 2004; as well as granted service connection for 
peripheral neuropathy of the veteran's lower and upper 
extremities (legs and arms) associated with diabetes mellitus 
and assigned an initial noncompensable ratings, effective 
August 12, 2005.  Later the same month, the veteran filed a 
claim for a TDIU and a notice of disagreement (NOD) with 
regard to the effective date assigned for service connection 
for diabetes mellitus and with the initial noncompensable 
ratings assigned for peripheral neuropathy of all four 
extremities.  In May 2006; the RO issued a statement of the 
case (SOC) reflecting continued denial of the veteran's 
earlier effective date and higher ratings claims.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.  In a July 2007 
rating decision issued in August 2007, the RO assigned 
separate initial 20 percent ratings for peripheral neuropathy 
of both lower extremities and separate 10 percent ratings for 
peripheral neuropathy of both upper extremities, 
respectively.  The RO issued a supplemental SOC (SSOC) in 
July 2007.

As the appeal involve requests for higher initial ratings 
following the grant of service connection, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although the RO assigned initial 20 
and 10 percent ratings for peripheral neuropathy effective 
from August 12, 2005, as higher ratings are available, and 
the veteran is presumed to seek the maximum available 
benefit, the Board has characterized the appeal as 
encompassing the issues set forth on the title page.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2006 rating decision, the RO denied the 
veteran's claim for a TDIU.  The following month, the veteran 
filed an NOD.  The RO issued an SOC in January 2007; and 
later the same month, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals).  In 
October 2007, the RO issued an SSOC reflecting the continuing 
denial of the veteran's TDIU claim.  

In August 2006, the veteran testified during a hearing before 
RO personnel.  In February 2008, the veteran testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO.  Transcripts of both hearings are of record.

The Board's decision denying the veteran's effective date 
claim and claims for higher initial ratings for peripheral 
neuropathy in all four extremities is set forth below.  For 
the reasons expressed below, the issue of entitlement to a 
TDIU is addressed in the remand portion of the decision below 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  On August 12, 2005, the RO received the veteran's initial 
claim for service connection for diabetes mellitus, secondary 
to herbicide exposure, after being diagnosed with Type II 
diabetes mellitus in 1996.

4.  The record contains no statement or communication from 
the veteran or his representative, prior to August 12, 2005, 
that constitutes a pending claim for service connection for 
diabetes mellitus. 

5.  Since the August 12, 2005 effective date of the grant of 
service connection, the veteran's peripheral neuropathy of 
the right lower extremity has been manifested by subjective 
complaints of numbness, burning and pain, and objective 
evidence of diminished sensation and pain without any 
evidence of atrophy or motor impairment or loss of muscle 
tone or strength; resulting in disability comparable to no 
more than moderate incomplete paralysis of the sciatic and 
posterior tibial nerves.  

6.  Since the August 12, 2005 effective date of the grant of 
service connection, the veteran's peripheral neuropathy of 
the left lower extremity has been manifested by subjective 
complaints of numbness, burning and pain, and objective 
evidence of diminished sensation and pain without any 
evidence of atrophy or motor impairment or loss of muscle 
tone or strength; resulting in disability comparable to no 
more than moderate incomplete paralysis of the sciatic and 
posterior tibial nerves.  

7.  Since the August 12, 2005 effective date of the grant of 
service connection, the veteran's peripheral neuropathy of 
the right upper extremity has been manifested by subjective 
complaints of numbness, burning and pain, and objective 
evidence of diminished sensation and pain without any 
evidence of atrophy or motor impairment or loss of muscle 
tone or strength; resulting in disability comparable to no 
more than mild incomplete paralysis of the median and ulnar 
nerves.  

8.  Since the August 12, 2005 effective date of the grant of 
service connection, the veteran's peripheral neuropathy of 
the left upper extremity has been manifested by subjective 
complaints of numbness, burning and pain, and objective 
evidence of diminished sensation and pain without any 
evidence of atrophy or motor impairment or loss of muscle 
tone or strength; resulting in disability comparable to no 
more than mild incomplete paralysis of the median and ulnar 
nerves.  


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 12, 
2004, for the grant of service connection for diabetes 
mellitus is without legal merit.  38 U.S.C.A. §§ 1116, 5101, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.114, 3.151, 
3.155, 3.400, 3.816 (2007).

2.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Codes 8520, 8525, 8720, 8725 (2007).  

3.  The criteria for an initial rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Codes 8520, 8525, 8720, 8725 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Codes 8515, 8516, 8715, 8716 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Codes 8515, 8516, 8715, 8716 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As will be explained below, the veteran's earlier effective 
date claim lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable to this 
particular claim on appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Even so, the Board notes that a June 
2006 post-rating letter provided notice to the veteran 
regarding the assignment of effective dates and the May 2006 
SOC and July 2007 SSOC set forth the criteria governing the 
assignment of effective dates and readjudicated his earlier 
effective date claim.

As regards the claim for higher initial ratings, the Board 
notes that, in a December 2005 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate what were then claims 
for service connection, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of and to submit any further evidence in his 
possession that was relevant to the claims.  After issuance 
of the notice and an opportunity for the veteran to respond, 
the claims were adjudicated in the March 2006 rating decision 
now on appeal.  Pertinent to the claims for service 
connection, the  December 2005 letter met Pelegrini's content 
of notice requirements and the VCAA's timing of notice 
requirements.  

Following the grant of service connection, a June 2006 post-
rating letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for higher initial ratings for peripheral neuropathy 
of the upper extremities and lower extremities, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  This letter specifically informed the veteran to 
submit any evidence in his possession pertinent to the 
claims.  Further, the May 2006 SOC set forth the criteria for 
all higher ratings for peripheral neuropathy in the upper 
extremities and lower extremities, and the June 2006 letter 
provided the veteran with general information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

While this latter notice post-dates the rating decision on 
appeal, the claims file also reflects evidence of actual 
knowledge on the part of the veteran that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating greater severity of the disability and the 
effect of such disability on the claimant's employment and 
daily life and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to support  the 
claims for higher ratings.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the veteran has provided testimony at RO and 
Board hearings addressing the severity of his peripheral 
neuropathy and the effects its has on his daily life and 
employment and he has described how his symptoms affect his 
daily activities at two VA examinations.  The Board notes 
that the veteran stopped working when he was 62 and opted to 
receive early retirement benefits from the Social Security 
Administration; he is now 67.  His testimony and statements 
and those of his representative indicates an awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher rating. 

After issuance of each notice described above, and 
opportunity for the veteran to respond, the July 2007 SSOC 
reflects readjudication of the higher rating claims.  Hence, 
the veteran is not shown to be prejudiced by the timing of 
the latter  notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's VA and private treatment records, and the 
reports of January 2006 and March 2007 VA examinations.  Also 
of record and considered in connection with the appeal are 
the transcripts of the veteran's RO and Board hearings, along 
with various statements submitted by the veteran and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate each of the claims herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with each of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Earlier Effective Date Claim

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era, as such he is presumed to 
have been exposed to herbicides.  In 1996, the veteran was 
first diagnosed with diabetes mellitus based on test results 
dated in April and June 1996, showing glucose levels ranging 
from 157 to 170.  On August 12, 2005, the RO received the 
veteran's original claim for service connection for diabetes 
mellitus due to herbicide exposure.  See 38 U.S.C.A. §§ 1113, 
1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307(d), 
3.309(e) (2007).  In a March 2006 rating action, the RO 
granted service connection on a presumptive basis for 
diabetes mellitus, secondary to herbicide exposure, effective 
from August 12, 2004, one year prior to the date of receipt 
of the veteran's informal claim.  

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2007).  

However, in cases involving presumptive service connection 
due to herbicide exposure, there is an exception to the 
provisions set forth above.  38 C.F.R. § 3.816 (2007) sets 
forth the effective date rules required by orders of the 
United States district court in the class-action case of 
Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-
6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For 
purposes of this section, a Nehmer class member includes a 
Vietnam veteran who has a covered herbicide disease, here 
Type II diabetes mellitus.  Thus, the veteran is considered a 
Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (2007).  

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award, if the class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before the VA on May 3, 1989, or was received by VA 
between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, will be the later of the date such 
claim was received by VA or the date the disability arose, 
unless the claim was received within a year following 
separation from service.  A claim will be considered a claim 
for compensation for a particular covered herbicide disease 
if: (1) the claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulations establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  See 38 C.F.R. § 3.816(c)(2).  Type II 
diabetes mellitus was added to the list of diseases subject 
to service connection on a presumptive basis, effective 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) later held that the effective date of the 
regulation should be May 8, 2001, pursuant to 38 U.S.C.A. 
§ 1116(c)(2).  See Liesegang v. Sec'y of Veterans Affairs, 
312 F.3d 1368, 1378 (Fed. Cir. 2002).

If, as the case here, the above requirements are not met, the 
effective date of the award shall be determined in accordance 
with §§ 3.114 and 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In various written statements and during his hearings, the 
veteran and his representative asserted that based on the 
Nehmer decision the effective date should be May 8, 2001, the 
effective date of the liberalizing law, since the veteran was 
first diagnosed with diabetes mellitus during the 1990s.  

The record reflects that the veteran's original informal 
claim for service connection for his diabetes mellitus due to 
herbicide exposure was received by the RO on August 12, 2004.  
Subsequently, the RO granted service connection for diabetes 
mellitus, effective August 12, 2002.  The effective date of 
the grant of service connection for the veteran's diabetes 
mellitus was based on the provisions of 38 C.F.R. § 3.114, 
which allows VA to grant an effective date for a period of 
one year prior to the date of receipt of a claim if a claim 
is granted due to liberalizing legislation and the date of 
receipt of the claim is more than one year after the 
effective date of the liberalizing law.  In this case, as 
noted above, the law authorizing presumptive service 
connection for diabetes mellitus secondary to herbicide 
exposure was effective May 8, 2001.  As the veteran's claim 
for diabetes mellitus was received more than one year after 
the effective date of the liberalizing law, he is entitled to 
an effective date for service connection of no more than one 
year prior to the date of his claim.  See 38 C.F.R. § 3.114 
(2007).  

Inasmuch as there was no pending claim for service connection 
for diabetes mellitus prior to August 12, 2005, there is no 
legal basis for granting service connection for diabetes 
mellitus prior to August 12, 2004.  Rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than that assigned.  See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(2). 

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective for the grant of for service 
connection for diabetes mellitus earlier than August 12, 2004 
is assignable, the claim must be denied.  Where, as here, the 
law and not the evidence is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

A.  Right and Left Lower Extremities

In a July 2006 rating action, the RO assigned initial 20 
percent ratings for the veteran's service-connected 
peripheral neuropathy of the right and left lower 
extremities, under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8620, for neuritis of the sciatic nerve (or 
paralysis or neuralgia).  Under this diagnostic code, 
moderate incomplete paralysis warrants a 20 percent 
disability rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent rating.  Severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants as 60 percent rating.  A maximum 80 
percent rating requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2007).  

As the veteran's peripheral neuropathy appears to primarily 
affect the sural nerve, a branch of the posterior tibial 
nerve, the Board has also considered the criteria for rating 
paralysis of the posterior tibial nerve, under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8525.  Under this 
diagnostic code, severe incomplete paralysis warrants a 20 
percent rating.  Complete paralysis of all muscles of the 
sole of foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired warrants a maximum 30 
percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8525, 8625, 8725 (2007).  

Historically, in a March 2006 rating action, the RO assigned 
initial noncompensable ratings for peripheral neuropathy of 
both lower extremities.  During the pendency of this appeal, 
in a July 2007 rating decision, the RO assigned separate 
initial 20 percent ratings for each lower extremity, 
effective the date of the grant of service connection.  

During the RO and Board hearings, the veteran and his 
representative asserted that the veteran's neuropathy is 
severe.  They contend that the veteran is unable to walk 
particularly long distances and has constant pain.  The 
veteran testified that he wears special shoes; that, at 
times, his pain is intense at the bottom of the foot; and 
that, when he wears the diabetic shoes for a prolonged period 
of time, his balance is affected, his feet swell up, and he 
must take off his shoes.  When his balance is affected, he 
tends to fall and that is why he uses a crutch (i.e., cane).  

During an October 2005 VA primary care follow-up, the veteran 
complained of right leg pain mostly while walking and 
reported that both legs hurt while walking and that he has to 
stop walking to ameliorate the pain.  On examination, no 
gross motor and sensory deficit was found.  His range of 
motion was intact, muscle tone was adequate and no 
musculoskeletal deformities were noted.  His extremities 
showed no clubbing, cyanosis, edema, skin discoloration, 
trauma, ulcers or calluses.  Dorsalis pedis and tibialis 
pulses were decreased on both feet.  At a November 2005 VA 
PM&R consult, lower extremity range of motion testing was 
normal, except for a decrease in right ankle dorsiflexion.  
Strength was 5/5.  Deep tendon reflexes of the right knee was 
2/4, of the left knee 2+/4, of the right ankle 0/4 and of the 
left ankle 1+/4.  Sensory testing-pinprick and 
monofilament-was intact.  The impression was exacerbation of 
chronic low back pain with improving right lower extremity 
radicular symptoms associated with L4-S1 degenerative 
changes.  A January 2006 VA PM&R note reflects that the 
veteran's lower extremities hurt more than the low back; that 
long distance walking was limited by lower limb pain, 
circulation deficits and loss of balance.  Pain in the lower 
limbs was episodic and diffuse from the hips down with 
episodes of sharp plantar pain and burning associated with 
diabetes mellitus and circulation.  He took Sulindac in the 
morning and felt well the rest of the day.  Deep tendon 
reflexes of the knees and ankles was symmetric but decreased.  
He had full flexibility.  The impression was the same as in 
November 2005.  

During a January 2006 VA peripheral nerves examination, the 
veteran gave a history of paresthesias and pain in his lower 
extremities since 1986, particularly when he walks.  He 
claimed that his legs tire and that this is precipitated and 
aggravated by walking.  The veteran reported feeling a 
burning sensation in the plantar region of both feet.  When 
hurt in the plantar region, he was able to feel pain; he also 
was able to distinguish between hot and cold water when 
taking a shower.  He denied any skin changes, ulcerations or 
open sores in the lower extremities.  The veteran reported 
that he used to work making glass and aluminium doors, but he 
was no longer working.  He was independent in activities of 
daily life and self-care; he used a one-point cane for 
walking.  The veteran claimed that his main problem was 
walking long distances.  Although he was able to drive short 
distances, he did not drive most of the time.  

On examination, there were no involuntary movement, atrophy 
or fasciculations and muscle tone was normal in all four 
extremities.  Sensorimotor examination was normal.  No 
sensory deficit to pinprick, touch, and vibration in all four 
extremities was noted.  Position sense was preserved and 
there were no skin changes or loss of hair growth in his 
legs.  Deep tendon reflexes were symmetric, normoactive, at 
+2 in all extremities.  No paralysis, neuritis, neuralgia, 
wasting or atrophy was clinically present on objective 
examination.  His gait was normal without use of assistive 
devices.  No aphasia, ataxia or dysarthria was noted.  Nerve 
conduction studies (NCS) and electromyography (EMG) studies 
of the lower extremities were compatible with severe sensory 
motor, axonal and demyelinating peripheral  neuropathy.  They 
reflected no potentials elicited at stimulation of right and 
left sural nerves, sensory nerves.  In particular, the right 
lower extremity showed slowing, low amplitude for all motor 
nerves and increased latency of the right posterior tibial 
nerve.  The diagnoses included electrodiagnostic evidence of 
severe sensory motor peripheral neuropathy in the lower 
extremities.

Following treatment for an accidental cut to his right knee 
with a chain saw in February 2006, on a March 2006 VA primary 
care follow-up, no gross motor and sensory deficit was found.  
His range of motion was intact, muscle tone was adequate and 
no musculoskeletal deformities were noted.  His right knee 
wound was healed with some erythema without any secretions or 
edema.  

During a March 2006 VA physical therapy assessment, the 
veteran complained of occasional right lower extremity pain 
and burning foot pain, with pain level varying with daily 
activities increasing up to 8 on a scale of 1 to 10.  
Prolonged standing and sitting or doing unexpected movements 
increased pain; position changes and medication decreased it.  
The veteran was independent modified on daily activities.  On 
examination, sensation was intact and range of motion was 
within full limits for all extremities.  Balance was normal 
in a sitting position, and good with static standing and good 
with cane dynamic standing.  He walked with a cane and used 
asymmetrical short steps.  

During a March 2006 VA primary care visit, the veteran 
complained of loss of equilibrium.  He had fallen down and 
hit his left ribs areas the previous Saturday.  On 
examination, no gross motor and sensory deficit was found.  
His range of motion was intact, muscle tone was adequate and 
no musculoskeletal deformities were noted.  His extremities 
showed no clubbing, cyanosis, edema, skin discoloration, 
trauma, ulcers or calluses.  The assessment was left ribs 
pain.  Subsequent September 2006 and March 2007 VA primary 
care visits showed no gross motor and sensory deficit on 
examination.  His range of motion was intact, muscle tone was 
adequate and no musculoskeletal deformities were noted.  His 
extremities showed no clubbing, cyanosis, edema, skin 
discoloration, trauma, ulcers or calluses.  

During a March 2007 VA peripheral nerves examination, the 
veteran gave a history of generalized weakness in his legs 
which had become progressively worse.  On examination, muscle 
strength was 5/5 and there was no motor impairment of the 
lower extremities.  On sensory function testing, both lower 
extremities showed absent vibration and position sense at the 
toe tips.  Knee and ankle reflexes were 0 for both legs.  
Plantar flexion was normal for both feet.  No muscle atrophy, 
abnormal muscle tone or movements were noted.  The veteran 
had to use a one-point case for walking due to imbalance.  
The function of any joint was not affected by nerve disorder.  
NCS and EMG of both lower extremities were abnormal.  The 
diagnosis was generalized peripheral neuropathy with nerve 
dysfunction.  Paralysis and neuralgia were present.  The 
examiner indicated that their effects were mild with regard 
to recreation, moderate with regard to shopping and exercise, 
severe with regard to chores, and prevented participation in 
sports.  Prolonged trips would require position shifts every 
30 minutes.

The aforementioned evidence reflects that the veteran's 
service-connected peripheral neuropathy of the right and left 
lower extremities has caused disability comparable to no more 
than moderate incomplete paralysis of the sciatic or no more 
than moderate incomplete paralysis of the posterior tibial 
nerve since August 12, 2005.  In this regard, while the 
evidence of record generally demonstrates that peripheral 
neuropathy in the lower extremities involved primarily 
sensory loss.  The evidence does not show weakened adduction 
or impairment of plantar flexion nor does it show that the 
veteran cannot flex his toes.  Moreover, as the evidence 
shows no motor involvement or loss of muscle mass, and muscle 
tone and strength were found to be normal in both lower 
extremities, there is no evidence of moderately severe 
incomplete paralysis of the sciatic nerve or complete 
paralysis of the posterior tibial nerve to warrant the next 
higher rating under Diagnostic Codes 8520, 8525 8720 and 
8725.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than 20 percent 
schedular ratings for peripheral neuropathy of the right and 
left lower extremities at any point s since August 12, 2005.    

B.  Right and Left Upper Extremities

In a July 2006 rating action, the RO assigned initial 10 
percent ratings for the veteran's service-connected 
peripheral neuropathy of the right and left upper 
extremities, under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8615, for neuritis of the median nerve (or 
paralysis or neuralgia).  The criteria for rating neuritis of 
the median nerve differ according to whether the major or 
minor limb is affected.  The veteran's August 1959 report of 
medical history reflects that he is left-handed.  

Under Diagnostic Code 8515, for rating paralysis of the 
median nerve, mild incomplete paralysis of the median nerve 
in the major or minor extremity warrants a 10 percent rating.  
Moderate incomplete paralysis warrants a 30 percent rating in 
the major extremity and a 20 percent rating in the minor 
extremity.  Severe incomplete paralysis warrants a 50 percent 
rating in the major extremity and a 40 percent rating in the 
minor extremity.  Complete paralysis with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended, cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances warrants a 
maximum 70 percent rating in the major extremity and a 
maximum 60 percent rating in the minor extremity.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).  

As the veteran's peripheral neuropathy appears to affect the 
ulnar nerve, the Board has also considered the criteria for 
rating paralysis of the ulnar nerve, under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (or paralysis or 
neuralgia).  Under this diagnostic code, mild incomplete 
paralysis warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 30 percent rating in the major extremity 
and a 20 percent rating in the minor extremity.  Severe 
incomplete paralysis warrants a 40 percent rating in the 
major extremity and a 30 percent rating in the minor 
extremity .  Complete paralysis of the ulnar nerve, 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist, warrants 
a maximum 60 percent rating in the major extremity and a 
maximum 50 percent rating in the minor extremity.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2007).

Historically, in a March 2006 rating action, the RO assigned 
initial noncompensable (0 percent) ratings for the veteran's 
service-connected peripheral neuropathy of the right and left 
upper extremities.  During the pendency of this appeal, in a 
July 2007 rating decision, the RO assigned separate initial 
10 percent ratings for each upper extremity, effective the 
date of the grant of service connection.

During the RO and Board hearings, the veteran and his 
representative asserted that the veteran's neuropathy is 
severe in the upper extremities.  His representative claimed 
that the veteran cannot hardly carry or grab anything since 
everything falls from his grasp.  The veteran testified that 
he has pain in his fingers up to his shoulders, worse in his 
right upper extremity.  He indicated that he cannot lift his 
right arm over his head.  The veteran also reported tingling 
and intermittent sensitivity to touch, worse in the left 
upper extremity.  

During a January 2006 VA peripheral nerves examination, the 
veteran claimed to have decreased grip in both hands, along 
with numbness.  He reported that symptoms were constant, but 
that there was no functional loss.  The veteran was 
independent in activities of daily life and self-care.  On 
examination, there were no involuntary movement, atrophy or 
fasciculations and muscle tone was normal in all four 
extremities.  Sensorimotor examination was normal.  No 
sensory deficit to pinprick, touch, and vibration in all four 
extremities was noted.  Position sense was preserved.  Deep 
tendon reflexes were symmetric, normoactive, at +2 in all 
extremities.  No paralysis, neuritis, neuralgia, wasting or 
atrophy was clinically present on objective examination.  No 
aphasia, ataxia or dysarthria was noted.  NCS findings were 
compatible with moderate sensory motor, mostly demyelinating, 
peripheral neuropathy in the upper extremities.  They showed 
increased latency for right and left median nerves, motor 
branch with mild showing for the former, and slowing, 
increased latency for right and left median nerves, sensory 
branches, and for left ulnar nerve, sensory branch.  No 
potentials were elicited at stimulation of right ulnar nerve, 
sensory branch.  The diagnoses included electrodiagnostic 
evidence of moderate sensory motor peripheral neuropathy in 
the upper extremities.

A January 2006 VA PM&R note reflects that the veteran's left 
arm hurt.  He reported that he sometimes had a tremor when he 
lifted a cup with his right hand.  On examination, active 
range of motion of the left shoulder was full.  Internal 
rotation was painful with arm abduction at 90 degrees.  The 
veteran's elbow, forearm, wrist and grip were normal.  
Strength of the upper extremities was 5/5.  Prior and 
subsequent September 2006 and March 2007 VA primary care 
visits generally showed no gross motor and sensory deficit on 
examination.  His range of motion was intact, muscle tone was 
adequate and no musculoskeletal deformities were noted.  His 
extremities showed no clubbing, cyanosis, edema, skin 
discoloration, trauma, ulcers or calluses.  

During a March 2007 VA peripheral nerves examination, the 
veteran gave a history of generalized weakness in his arms 
which had become progressively worse.  On examination, muscle 
strength was 5/5 and there was no motor impairment of the 
upper extremities.  On sensory function testing, both upper 
extremities showed absent vibration and position sense at the 
fingertips.  Light touch testing and pain were normal.  
Bicep, tricep and brachioradialis reflexes were 0 for both 
upper extremities.  No muscle atrophy, abnormal muscle tone 
or movements were noted.  The function of any joint was not 
affected by nerve disorder.  NCS of both upper extremities 
were abnormal.  The diagnosis was generalized peripheral 
neuropathy with nerve dysfunction.  Paralysis and neuralgia 
were present.  The examiner indicated that their effects were 
mild with regard to recreation, moderate with regard to 
shopping and exercise, severe with regard to chores, and 
prevented participation in sports.

As noted above, the January 2006 VA NCS findings showed 
increased latency for right and left median nerves, motor 
branch, with mild showing for the former, and slowing, 
increased latency for right and left median nerves, sensory 
branches, and for left ulnar nerve, sensory branch.  No 
potentials were elicited at stimulation of right ulnar nerve, 
sensory branch.  The diagnoses included electrodiagnostic 
evidence of moderate sensory motor peripheral neuropathy in 
the upper extremities.  As the veteran had sensory loss in 
the peripheral neuropathic pattern of diabetes in the upper 
extremities, including the median and ulnar nerves, the Board 
has considered whether higher initial ratings are warranted 
under Diagnostic Codes 8515 and 8516, evaluating incomplete 
paralysis of the median and ulnar nerves.  However, the 
veteran's sensory loss is mild in degree, and both diagnostic 
codes provide 10 percent ratings for mild incomplete 
paralysis of the median and ulnar nerves in both the major 
and minor extremities.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515 and 8516.  As such, initial ratings in excess of 10 
percent under these diagnostic codes are not warranted.  

Thus, the medical evidence reflects that the veteran's 
peripheral neuropathy of the right and left upper extremities 
has caused disability comparable to no more than mild 
incomplete paralysis of the median and ulnar nerves, 
manifested by pain and some sensory loss, but with no loss of 
strength or function attributed to these service-connected 
disabilities.  In this regard, while the evidence of record 
generally demonstrates that peripheral neuropathy in the 
lower extremities involved primarily some sensory loss and 
pain.  The evidence does not show atrophy, weakened flexion, 
abduction, pronation, or extension or an inability to make a 
fist.  Moreover, as the evidence shows no motor involvement 
or loss of muscle mass, and muscle tone and strength were 
found to be normal in both upper extremities, there is no 
evidence of moderate incomplete paralysis of the median or 
ulnar nerve to warrant the next higher rating under 
Diagnostic Codes 8515, 8516, 8715 and 8716.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than 10 percent 
schedular ratings for peripheral neuropathy of the right and 
left upper extremities since the August 12, 2005 effective 
date of the grants of service connection.  

For all the foregoing reasons, the Board finds that each 10 
percent rating assigned represents the maximum rating 
assignable for peripheral neuropathy of the right and left 
upper extremities since the effective date of the grant of 
service connection, and that each 20 percent rating assigned 
represents the maximum rating assignable for peripheral 
neuropathy of the right and left lower extremities since the 
effective date of the grant of service connection.  As such,  
there is no basis for staged ratings pursuant to the holding 
in Fenderson, and each claim for a higher initial rating must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date prior to August 12, 2004 for the grant of 
service connection for diabetes mellitus is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied




REMAND

Unfortunately, the claims file reflects that further RO 
action on the TDIU claim remaining on appeal is warranted.

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2007).  A TDIU rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The disabilities for which the veteran currently has been 
rated are: diabetes mellitus and peripheral neuropathy of the 
lower extremities (each separately rated as 20 percent 
disabling), peripheral neuropathy of the upper extremities 
(each separately rated as 10 percent disabling), and erectile 
dysfunction secondary to diabetes mellitus (rated as 
noncompensably disabling); for a combined disability rating 
of 60 percent.

Initially, the Board observes that the percentages standards 
of 4.16(a) have not been met as the combined disability 
rating is 60 percent.  See 38 C.F.R. § 4.16(a).  However, 
given the provisions of 38 C.F.R. § 4.16(b), cited to above, 
consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.  However, the 
Board finds that the pertinent medical evidence currently of 
record is insufficient to decide the claim for a TDIU, even 
despite the evidentiary development undertaken thus far.  
Although the record includes a March 2007 VA peripheral 
nerves examination report in which the impact that the 
veteran's peripheral neuropathy disabilities associated with 
his service-connected diabetes mellitus had upon his 
activities of daily living was discussed, there was no 
discussion of the impact these disabilities, along with his 
diabetes mellitus, has on his employability.  All the VA 
examiner noted was that the veteran was not employed and had 
retired from his position in 2004 due to age or duration of 
work.  

The Board also notes that the January 2006 VA diabetes 
mellitus examiner failed to address the impact of the 
veteran's diabetes mellitus on his employability.  Diabetes 
is not a static condition and can lead to blindness and renal 
insufficiency.  The Board therefore concludes that a more 
current examination addressing the impact of the veteran's 
service-connected disabilities on his employability is 
warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Given the aforementioned, the Board finds that the veteran 
should undergo further VA examination to obtain a medical 
opinion as to whether he is rendered unemployable solely as a 
result of his service-connected physical disabilities.  The 
examiner should clearly opine whether the veteran's service-
connected diabetes mellitus and diabetes-related 
disabilities, either individually or in concert with each 
other, render him unable to obtain or retain substantially 
gainful employment.

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for a TDIU.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  Hence, failure to report to the scheduled 
examination, without good cause, shall result in a denial of 
the claim (which is considered a claim for increase).  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In this regard, the Board 
points out that the record reflects that the veteran has 
received medical treatment at the Mayaguez VA outpatient 
clinic and the San Juan VA Medical Center (VAMC).  The most 
recent VA records are dated March 9, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007).

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for a TDIU.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim for a TDIU.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Mayaguez VA outpatient clinic and San 
Juan VAMC all outstanding records of 
evaluation and/or treatment of the 
veteran, from March 9, 2007 to the 
present.  In requesting these records, 
the RO must follow the current procedures 
of 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a TDIU.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
service-connected physical disabilities 
(diabetes mellitus, peripheral neuropathy 
of both upper and lower extremities, and 
erectile dysfunction), either 
individually or in concert, render(s) him 
unable to obtain or retain substantially 
gainful employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


